Case 1:21-cv-00378-PLM-PJG ECF No. 26, PageID.135 Filed 08/13/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

METROPOLITAN LIFE INSURANCE
COMPANY,
                                               Case No. 1:21-cv-378
      Plaintiff,
                                               Hon. PAUL L. MALONEY
v.

JASON WHITE, LANGSTON
BROWN, and PATRICE BROWN,

      Defendants.

                     ORDER OF DEFAULT JUDGMENT
                   AGAINST DEFENDANT PATRICE BROWN

      On the motion of Plaintiff Metropolitan Life Insurance Company

(“MetLife”) and the court being fully advised on the premises, it is ORDERED

AND ADJUDGED THAT:

      1.     MetLife’s motion for default judgment against Defendant Patrice

Brown is GRANTED;

      2.     Judgment is entered in favor of MetLife and against Patrice Brown,

finding that Patrice Brown is not entitled to any share of the judgment proceedings

in the underlying interpleader action; and
Case 1:21-cv-00378-PLM-PJG ECF No. 26, PageID.136 Filed 08/13/21 Page 2 of 2




      3.      MetLife and plan sponsor General Motors Corporation are discharged

from further liability to Patrice Brown relating to the payment of benefits at issue

in the underlying interpleader action.




Dated:     August 13, 2021                 /s/ Paul L. Maloney
                                         ________________________________
                                         Hon. Paul L. Maloney
                                         United States District Judge




                                           2
                                                                       Bodman_17917858_1
